Exhibit 10.24

SEPARATION, RELEASE AND CONSULTING AGREEMENT

This SEPARATION, RELEASE AND CONSULTING AGREEMENT (the “Agreement”) is made and
entered into this 21st day of December, 2015 by and between Milton A. Alpern, a
citizen and resident of South Carolina (hereinafter “Executive”) and
Benefitfocus.com, Inc., a South Carolina corporation (the “Company”).

WHEREAS, Executive has been employed by the Company as its Chief Financial
Officer; and

WHEREAS, in connection with his employment with the Company, Executive executed
an Employment Agreement dated on or about November 16, 2011 (the “Employment
Agreement”); and

WHEREAS, Executive has decided to retire from the Company, effective as of
March 31, 2016; and

WHEREAS, the Company has agreed to provide Executive with certain separation
benefits, in exchange for which Executive will provide temporary consulting
services to the Company; and

WHEREAS, the parties intend that this Agreement will set out the terms of
Executive’s separation from his employment, the general release of the Company
by Executive and the terms of Executive’s separation benefits and consulting
arrangement with the Company;

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Termination of Employment. Effective as of March 31, 2016 (the “Retirement
Date”), Executive’s employment with the Company is terminated. Executive will
receive his regular base salary for his work through the Retirement Date and
will remain eligible for his annual management bonus for 2015 as well as any
2016 bonus earned, on a prorated basis, through the Retirement Date (all minus
applicable federal, state and local payroll taxes, and other withholdings
required by law or properly requested by Executive). Except as expressly
provided herein or required by applicable law, after the Retirement Date,
Executive will be entitled to no further compensation or employee benefits from
the Company.

2. Separation Benefits. Collectively, the payments and benefits set out below
are referred to in this Agreement as the “Separation Benefits”:

a. Separation Pay. In consideration of Executive’s execution of this Agreement,
the Company will continue to pay Executive his regular base salary, minus
applicable federal, state and local payroll taxes, and other withholdings
required by law, for the period from April 1, 2016 through April 1, 2017 (the
“Consulting Period”), payable in accordance with the Company’s regular payroll
procedures.



--------------------------------------------------------------------------------

b. Benefits. If Executive properly and timely elects to continue health and
vision insurance benefits under COBRA following the Retirement Date, the Company
will continue to pay the employer-paid portion of his COBRA premiums (i.e. at
the same percentage and terms as paid by the Company as of the date of
termination of employment) for continuation coverage for Executive (and, if they
were covered as of the Retirement Date, for Executive’s spouse and any eligible
dependents) through the Consulting Period; provided, however, the Company has
the right to discontinue the payment of the premium and pay to the Executive a
lump sum amount equal to the employer-paid portion of the current COBRA premium
times the number of months remaining in the Consulting Period if the Company
determines that continued payment of the employer-paid portion of the COBRA
premiums is discriminatory under Sections 105(h) and 9815(a)(1) of the Internal
Revenue Code. To the extent such health and vision coverage is continued, the
Executive shall pay Executive’s portion of any costs of continuation consistent
with the Company’s past practices.

c. Equity. During the Consulting Period, all unvested equity (including, but not
limited to, unvested options, shares of restricted stock, and restricted stock
units) granted to Executive by the Company will continue to vest in accordance
with such grants and the Company stock plan pursuant to which they were granted.

3. Consulting Arrangement. In consideration of Executive’s receipt of the
Separation Benefits, during the Consulting Period, Executive agrees to make
himself available to render, and to render to the Company at the request of the
Chief Executive Officer and/or the President, consulting services (the
“Consulting Services”). The Company will also pay all necessary and reasonable
expenses incurred by Executive directly related to the business of the Company,
provided Executive complies with the Company’s policies and procedures for
reimbursement or advance of business expenses established by the Company.
Otherwise, Executive hereby acknowledges and agrees that he will not receive any
additional compensation for the Consulting Services other than the Separation
Benefits. Executive hereby acknowledges and agrees that, during the Consulting
Period, Executive will be an independent contractor and not an employee of the
Company for any purpose. Executive hereby agrees to indemnify, defend and hold
harmless the Company, its officers, directors, employees, agents and
shareholders, from and against any and all claims, actions, proceedings,
liabilities or losses including, without limitation, reasonable attorneys’ fees,
arising from or based on the Fair Labor Standards Act, workers’ compensation
laws, the Internal Revenue Code or any other federal, state or local law in
connection with Executive’s providing the Consulting Services to the Company
pursuant to this Agreement.

4. Release of Claims. In exchange for the Company’s providing Executive with the
Separation Benefits and consulting arrangement described above, by signing this
Agreement, Executive releases and forever discharges the Company, as well as its
parent companies, affiliates, subsidiaries, divisions, officers, directors,
stockholders, employees, agents, representatives, attorneys, lessors, lessees,
licensors and licensees, and their respective successors, assigns, heirs,
executors and administrators (collectively, the “Company Parties”), from any and
all claims, demands, and causes of action of every kind and nature, whether
known or unknown, direct or indirect, accrued, contingent or potential, which
Executive ever had or now has, including but not limited to any claims arising
out of or related to his employment with



--------------------------------------------------------------------------------

the Company and the termination thereof (except where and to the extent that
such a release is expressly prohibited or made void by law). The release
includes, without limitation, Executive’s release of the Company and the Company
Parties from any claims for lost wages or benefits, stock options, restricted
stock, restricted stock units, compensatory damages, punitive damages,
attorneys’ fees and costs, equitable relief or any other form of damages or
relief. In addition, this release is meant to release the Company and the
Company Parties from all common law claims, including claims in contract or
tort, including, without limitation, claims for breach of contract, wrongful or
constructive discharge, intentional or negligent infliction of emotional
distress, misrepresentation, tortious interference with contract or prospective
economic advantage, invasion of privacy, defamation, negligence or breach of any
covenant of good faith and fair dealing. Executive also specifically and forever
releases the Company and the Company Parties (except where and to the extent
that such a release is expressly prohibited or made void by law) from: all
claims under South Carolina laws prohibiting discrimination, harassment and
retaliation, including but not limited to the South Carolina Human Affairs Law
and all similar state and local laws; all claims under laws governing the
payment of wages or protection of workers seeking payment for work performed and
any other federal, state or local statutory and/or common laws governing the
payment of wages; and/or and all claims under federal law based on unlawful
employment discrimination, harassment or retaliation, including, but not limited
to, claims for violation of Title VII of the Civil Rights Act, the Americans
with Disabilities Act, the Genetic Information and Discrimination Act, and the
Federal Age Discrimination In Employment Act (29 U.S.C. § 621 et. seq.)

Executive hereby acknowledges that this release applies both to known and
unknown claims that may exist between Executive and the Company and the Company
Parties. Executive expressly waives and relinquishes all rights and benefits
which he may have under any state or federal statute or common law principle
that would otherwise limit the effect of this Agreement to claims known or
suspected prior to the date he executes this Agreement, and does so
understanding and acknowledging the significance and consequences of such
specific waiver. Provided, however, that nothing in this Agreement extinguishes
any claims Executive may have against the Company for breach of this Agreement.

5. No Admissions. Executive understands, acknowledges and agrees that the
release set out above in Section 4 is a final compromise of potential claims,
and is not an admission by the Company that any such claims exist or that the
Company or the Company Parties are liable for any such claims. Unless prohibited
by applicable law or regulation, Executive further agrees not to hereafter,
directly or indirectly, sue, assist in or be a voluntary party to any litigation
against Company or any one or more of the Company Parties for any claims
relating to events occurring prior to or simultaneously with the execution of
this Agreement.

Notwithstanding the foregoing, nothing in this Agreement prohibits Executive
from filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission or a comparable
state or federal fair employment practices agency; provided, however, that this
Agreement fully and finally resolves all monetary matters between Executive and
the Company and the Company Parties, and by signing this Agreement, Executive
acknowledges that he is waiving any right to monetary damages, attorneys’ fees
and/or costs related to or arising from any such charge, complaint or lawsuit
filed by Executive or on Executive’s behalf, individually or collectively.



--------------------------------------------------------------------------------

6. Cooperation. By signing this Agreement, Executive promises and agrees, at all
times after the Retirement Date, to cooperate fully with the Company and its
officers, directors, employees, agents and legal counsel in connection with any
claim, complaint, charge, suit or action previously or hereafter asserted or
filed by or against the Company or any of the Company Parties which relates to,
arises out of or is connected directly or indirectly with (i) Executive’s
employment with the Company, (ii) any other relationship or dealings between
Executive and the Company or any of the Company Parties, or (iii) any other
matter relating to the Company or any of the Company Parties. Executive’s
cooperation with the Company shall continue throughout the pendency of any such
claim, complaint, charge, suit or action. Further, Executive promises and agrees
that, in the event he is subject to a valid and enforceable subpoena or court
order which compels his testimony at a trial, hearing or deposition concerning
his relationship with the Company or any other matter relating to the Company or
any of the Company Parties, he will provide reasonable and prompt notice to the
Company of this fact and cooperate fully with the Company prior to and during
his testimony, to the maximum extent possible, consistent with his obligation to
provide truthful testimony. Executive further agrees that, in the event he is
named as a defendant in a legal proceeding resulting from, arising out of, or
connected directly or indirectly with Executive’s employment with the Company,
or any act, omission or conduct occurring during Executive’s employment with the
Company, he will provide reasonable and prompt notice of this fact to the
Company. The Company agrees to reimburse Executive for reasonable out-of-pocket
expenses as reasonably required for such cooperation and consultation. The
Company agrees that it will take no adverse action against Executive for
truthful statements and testimony and that it will not seek to obtain any
testimony or evidence that is not truthful and that it will not improperly seek
to influence or modify any testimony of Executive.

7. Return of Property. Following the Consulting Period, or earlier as deemed by
the Company, Executive shall return all property of the Company in his
possession, including, without limitation, any Company credit cards,
Company-owned equipment, and all originals and any copies of all disks, tapes,
files, correspondence, data, notes and other documents pertaining to the
Company’s proprietary products, customers and business and Confidential
Information as defined in the Employment Agreement. Such property shall be in
the same condition as when provided to Executive, reasonable wear and tear
excepted.

8. Confidentiality and Restrictive Covenants. Executive hereby acknowledges and
agrees that his post-employment duties and obligations under the Employment
Agreement will remain in full force and effect in accordance with such terms,
and that a breach of the Employment Agreement will also constitute a breach of
this present Agreement.

9. No Disparagement. Executive agrees that he will not denigrate, defame,
disparage or cast aspersions upon the Company, its management, products,
services, business and manner of doing business, and that he will use his
reasonable best efforts to prevent any member of his immediate family from
engaging in any such activity.



--------------------------------------------------------------------------------

10. SECTION 409A.

a. The Parties hereby acknowledge and agree that all benefits or payments
provided by the Company to Executive pursuant to this Agreement are intended
either to be exempt from Section 409A of the Code, or to be in compliance with
Section 409A, and the Agreement shall be interpreted to the greatest extent
possible to be so exempt or in compliance. If there is an ambiguity in the
language of the Agreement, or if Section 409A guidance indicates that a change
to the Agreement is required or desirable to achieve exemption or compliance
with Section 409A, Company and Executive agree to attempt to renegotiate in good
faith to clarify the ambiguity or make such change.

b. If any severance or other payments that are required by the Agreement are to
be paid in a series of installment payments, each individual payment in the
series shall be considered a separate payment for purposes of Section 409A.

c. If any severance compensation or other benefit provided to Executive pursuant
to this Agreement that constitutes “nonqualified deferred compensation” within
the meaning of Section 409A is considered to be paid on account of “separation
from service” within the meaning of Section 409A, and Executive is a “specified
employee” within the meaning of Section 409A, no payments of any of such
severance or other benefit shall made for six (6) months plus one (1) day after
the “separation from service” (the “New Payment Date”). The aggregate of any
such payments that would have otherwise been paid during the period between the
“separation from service” and the New Payment Date shall be paid to the
Executive in a lump sum on the New Payment Date.

11. Relief and Enforcement. Executive understands and agrees that, in addition
to any other remedies that the Company (or the Company Parties) has at law or in
equity, upon any breach of this Agreement by Executive, Executive agrees that
the Company may immediately terminate the consulting arrangement provided for in
Section 3 of this Agreement and cease providing any or all of the Separation
Benefits and/or seek recovery of Separation Benefits that have been paid to him
pursuant to Section 2, above. Executive also understands and agrees that if he
violates the terms of Sections 6, 7, 8 or 9 of this Agreement, Executive will
cause injury to the Company and/or one or more of the Company Parties) that will
be difficult to quantify or repair, so that the Company (and/or the Company
Parties) will have no adequate remedy at law. Accordingly, Executive agree that
if he violates Sections 6, 7, 8 or 9 of this Agreement, the Company (or the
Company Parties) will be entitled as a matter of right to obtain an injunction
from a court of law, restraining Executive from any further violation of this
Agreement. The right to an injunction is in addition to any other remedies that
the Company (or the Company Parties) has at law or in equity.

12. Assignment. This Agreement may not be assigned by Executive without the
prior written consent of the Company. The Company shall have the right to assign
this Agreement to its successors and assigns in connection with a change in
control or business transaction requiring a general assignment, and all
covenants and agreements hereunder shall inure to the benefit of and be
enforceable by said successors or assigns. The term “Company” shall include any
of the Company’s subsidiaries, subdivisions or affiliates.



--------------------------------------------------------------------------------

13. No Modifications; Governing Law; Entire Agreement. This Agreement cannot be
changed or terminated orally, and no modification or waiver of any of the
provisions of this Agreement is effective unless in writing and signed by all of
the parties hereto. The parties agree that this Agreement is to be governed by
and construed in accordance with the laws of the State of South Carolina. This
Agreement, and the surviving provisions of the Employment Agreement, set forth
the entire and fully integrated understanding between the parties, and there are
no representations, warranties, covenants or understandings, oral or otherwise,
that are not expressly set out therein.

14. Right to Revoke. ONCE SIGNED BY EXECUTIVE, THIS AGREEMENT IS REVOCABLE IN
WRITING FOR A PERIOD OF SEVEN (7) DAYS (THE “REVOCATION PERIOD”). IN ORDER TO
REVOKE HIS ACCEPTANCE OF THIS AGREEMENT, EXECUTIVE MUST DELIVER WRITTEN NOTICE
TO PARIS CAVIC, VICE PRESIDENT AND GENERAL COUNSEL OF THE COMPANY, AND SUCH
WRITTEN NOTICE MUST ACTUALLY BE RECEIVED WITH THE SEVEN (7) DAY REVOCATION
PERIOD.

15. Voluntary Execution. By signing below, Executive acknowledges that he has
read this Agreement, that he understands its contents and that he has relied
upon or had the opportunity to seek the legal advice of his attorney, who is the
attorney of his own choosing.

EXECUTIVE HEREBY ACKNOWLEDGES THAT HE HAS BEEN GIVEN A PERIOD OF AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT. EXECUTIVE
ALSO ACKNOWLEDGES THAT HE IS HEREBY ADVISED BY THE COMPANY IN WRITING TO CONSULT
WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto acknowledges having read and
understood the contents and effect of this Agreement and has executed this
Agreement freely and with full authority duly given, all as of the date first
above written.

 

THE COMPANY:   BENEFITFOCUS.COM, INC.   By:   /s/ Mason R. Holland   (SEAL)

Name:   Mason R. Holland Jr. Title:   Executive Chairman

 

EXECUTIVE:   /s/ Milton A. Alpern   (SEAL) Milton A. Alpern  